BLD-053                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-4460
                                       ___________


                             IN RE: DWIGHT DAVID BELL,
                                                  Petitioner

                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1-14-cv-04047)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   December 4, 2014

               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                            (Opinion filed: December 11, 2014)

                                   _________________

                                       OPINION*
                                   _________________

PER CURIAM

       Dwight D. Bell petitions for a writ of mandamus to compel the United States

District Court for the District of New Jersey to act on his petition for writ of habeas

corpus. We will deny the petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In April 2014, Bell filed a petition for writ of habeas corpus in the Eastern District

of Pennsylvania. In June 2014, his case was transferred to the District of New Jersey

because he was convicted and sentenced in New Jersey. Bell then moved the District

Court to order the respondent to answer. The District Court took no action on Bell’s

petition or motion. Accordingly, on November 14, 2014, Bell filed a petition for a writ of

mandamus to order the District Court to act on his habeas corpus petition.

       Mandamus is a drastic remedy available only in the most extraordinary of

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). It

is only appropriate when (1) the petitioner has no other adequate means to obtain the

relief sought; (2) the right to the issuance of the writ is clear and indisputable; and (3) the

issuing court is satisfied in the exercise of its discretion that mandamus is appropriate

under the circumstances. Id. at 378-79. When a district court’s “undue delay is

tantamount to a failure to exercise jurisdiction,” mandamus may be appropriate. Madden

v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), superseded on other grounds by 3d Cir. L.A.R.

24.1(c) (1997).

       Bell’s case was before the District Court for approximately five months before he

filed his mandamus petition. The docket does not reveal any action by the District Court

during or after this time. “Although this delay is of concern, it does not yet rise to the

level of a denial of due process.” Id. (holding that mandamus was not warranted in

habeas case with a five-month delay). Accordingly, we will deny Bell’s petition for a


                                               2
writ of mandamus. This denial is without prejudice to Bell filing a new mandamus

petition if it becomes warranted.




                                          3